— Appeal from an order of the Supreme Court, Monroe County (Thomas M. Van Strydonck, J), entered May 26, 2012. The order, among other things, granted the motion of plaintiff for judgment on liability based on defendants’ default and for an inquest on damages, and denied the amended motion of defendants to dismiss the complaint and compel arbitration.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Calaci v Allied Interstate, Inc. (108 AD3d 1127 [2013]). Present — Scudder, EJ, Centra, Fahey, Garni and Lindley, JJ.